Case 2:18-cv-00892-TC-DBP Document 407 Filed 04/13/21 PageID.8602 Page 1 of 7




           UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION



  COMMODITY FUTURES TRADING
  COMMISSION, and                                         ORDER AND MEMORANDUM
                                                                 DECISION
  STATE OF UTAH DIVISION OF
  SECURITIES, through Attorney General
  Sean D. Reyes,
                                                               Case No. 2:18-cv-00892
       Plaintiffs,
         v.                                                      Judge Tena Campbell

 RUST RARE COIN INC., a Utah corporation,                  Magistrate Judge Dustin B. Pead
 and GAYLEN DEAN RUST, an individual,
 DENISE GUNDERSON RUST, an individual,
 JOSHUA DANIEL RUST, an individual,

       Defendants;

 and

 ALEESHA RUST FRANKLIN, an individual,
 R LEGACY RACING INC, a Utah
 corporation, R LEGACY ENTERTAINMENT
 LLC, a Utah limited liability company, and R
 LEGACY INVESTSMENTS LLC, a Utah
 limited liability company.

       Relief Defendants.


         Wayne Klein, the Defendants’ court-appointed Conflicts Receiver (the Conflicts

 Receiver), moves the court for an order to show cause why Zions Bancorporation, N.A. (Zions

 Bank) should not be held in civil contempt. For the reasons set forth below, the court finds that

 Zions Bank has acted in civil contempt by failing to comply with this court’s Order and

 Memorandum Decision Granting Turnover Motion (the Turnover Order). (ECF No. 320).

 Accordingly, the Conflicts Receiver’s motion (ECF No. 379) is GRANTED.

                                                  1
Case 2:18-cv-00892-TC-DBP Document 407 Filed 04/13/21 PageID.8603 Page 2 of 7




                                         BACKGROUND

        On November 15, 2018 at 12:44 p.m., the Leland S. Jacobson Trust (the Trust) completed

 a wire transfer of $1.6 million to the Rust Rare Coin (RRC) bank account at Zions Bank.

 (Turnover Order at 2.) At 2:50 pm that same day, this court froze all of RRC’s assets—including

 its Zions Bank accounts—after considering allegations that RRC had been illicitly operating a

 large Ponzi scheme. (Id.; see also ECF No. 22.) Because of the court-ordered asset freeze, the

 $1.6 million was redirected to a Zions Bank “suspense account.” (Id.)

        The following day, November 16, 2018, Mr. Jacobson contacted Zions Bank about the

 wire transfer. He explained that he had just learned of the alleged Ponzi scheme operated by

 RRC and asked for the return of the $1.6 million. Zions Bank transferred the $1.6 million from

 the suspense account back to the Trust account. (Id.)

        On November 27, 2018, the court entered an order appointing Jonathan Hafen as

 Receiver and Wayne Klein as Conflicts Receiver. (ECF No. 54). Shortly after Zions Bank

 received this order, it placed an internal freeze on the $1.6 million in the Trust account because

 of the Receiver’s and the Trust’s conflicting claims to the money. (Zions Bank Obj. ¶ 5 (ECF

 No. 388).)

        On February 12, 2019, Zions Bank intervened in the Receivership action and filed an

 interpleader motion asking the court to determine who was entitled to the $1.6 million. (ECF No.

 112; ECF No. 141). Zions Bank served its interpleader motion on the Trust and the Receiver.

 The Receiver subsequently filed a Motion for Turnover of $1.6 Million Interpled Into the Court

 by Zions Bank on July 16, 2019, requesting that Zions Bank deposit the funds into RRC’s

 account. (ECF No. 227).

        The court established a summary disposition procedure to resolve the dispute. After



                                                  2
Case 2:18-cv-00892-TC-DBP Document 407 Filed 04/13/21 PageID.8604 Page 3 of 7




 discovery was completed, the Trust filed an objection to the Conflicts Receiver’s Motion for

 Turnover (ECF No. 310) and the Conflicts Receiver replied (ECF No. 309).

        Following a hearing on June 16, 2020, the court issued the Turnover Order on June 25,

 2020 (ECF No. 320). The court found that the $1.6 million became property of RRC at 12:44

 p.m. on November 15, 2018, and was subject to the asset freeze order. The court ordered Zions

 Bank to transfer the $1.6 million from the Trust account to the Receiver.

        Meanwhile, the account freeze placed by Zions Bank on the $1.6 million in the Trust

 account expired in early December 2019. According to Zions Bank, the expiration of account

 freeze went unnoticed because “the in-house counsel of Zions Bank (who established the account

 freeze) was no longer with [Zions Bank].” (Zions Bank Obj. ¶ 16.) Mr. Jacobson apparently

 realized that he had the ability to withdraw the $1.6 million from the account. On December 11,

 2019, at two separate branches, Mr. Jacobson completed nine withdrawals from the account. He

 drained all of the funds except $1,700.00.

        Neither Mr. Jacobson, the Trust, nor their counsel ever informed the court, the Conflicts

 Receiver, or Zions Bank that the $1.6 million had been withdrawn from the Trust account.

 During the hearing on June 16, 2020 neither counsel nor Mr. Jacobson told the court that Mr.

 Jacobson had already withdrawn the $1.6 million.

        Shortly after the court issued the Turnover Order, the Conflicts Receiver sent instructions

 to Zions Bank for the transfer of the $1.6 million from the Trust account to the Conflicts

 Receiver. When Zions Bank began its internal process to transfer the $1.6 million, it learned for

 the first time that the $1.6 million was no longer in the Trust account.

                                              ANALYSIS

        “A district court may exercise broad discretion in using its contempt power to assure



                                                  3
Case 2:18-cv-00892-TC-DBP Document 407 Filed 04/13/21 PageID.8605 Page 4 of 7




 compliance with its orders.” Rodriguez v. IBP, Inc., 243 F.3d 1221, 1231 (10th Cir. 2001). As

 the moving party, the Conflicts Receiver has the initial burden of proving by clear and

 convincing evidence that a valid court order existed, that Zions Bank had knowledge of the

 order, and that Zions Bank disobeyed the order. ClearOne Commc'ns, Inc. v. Bowers, 651 F.3d

 1200, 1210 (10th Cir. 2011) (quoting United States v. Ford, 514 F.3d 1047, 1051 (10th Cir.

 2008)). If the Conflicts Received makes that showing, the burden shifts to Zions Bank to show

 that it either complied or could not comply with the order. Id.

        The parties do not dispute that the Turnover Order was valid and that Zions Bank had

 knowledge of it. (See Mot. at 4; Zions Bank Obj. at 7.) But they disagree about whether Zions

 Bank disobeyed the order. The Conflicts Receiver states that “[t]he Turnover Order’s mandate to

 Zions Bank is simple: transfer $1.6 million to the RRC account controlled by the Receiver. Since

 the June 25, 2020 issuance of the Turnover Order, Zions Bank has transferred none of the funds

 to the Receiver.” (Mot. at 4.) Zions Bank maintains that the Conflicts Receiver has not met his

 burden because his motion “fails to properly describe and identify the provision of the Turnover

 Order that applies to Zions Bank, and intentionally omits the fact that the Receiver and Conflicts

 Receiver are well aware that there are not sufficient funds in the trust account to complete the

 transfer.” (Zions Bank Obj. at 8.)

        Zions Bank’s argument is unpersuasive. The language of the Turnover Order is

 sufficiently clear that Zions Bank was required to transfer the $1.6 million. Zions Bank never

 did. Accordingly, Zions Bank has disobeyed the Turnover Order.

        Zions Bank also raises a present impossibility defense: it maintains that it was and still is

 unable to comply with the Turnover Order. To prevail on an impossibility defense, the

 contemnor must establish that he or she has made all reasonable and good faith efforts to comply



                                                  4
Case 2:18-cv-00892-TC-DBP Document 407 Filed 04/13/21 PageID.8606 Page 5 of 7




 with the order. In re Aramark Sports & Ent. Servs., LLC, 725 F. Supp. 2d 1309, 1316 (D. Utah

 2010); see also Bauchman By & Through Bauchman v. W. High Sch., 906 F. Supp. 1483, 1494

 (D. Utah 1995).

        According to Zions Bank, the funds cannot be transferred from the Trust account because

 they are not there. Zions Bank says it has made diligent, good faith efforts to comply with the

 Turnover Order, including informing the Conflicts Receiver that the funds were gone and

 demanding return of the funds from Mr. Jacobson. Zions Bank has also proffered the funds that

 were remaining in the Trust Account—$1,700—to the Conflicts Receiver. Zions Bank has also

 asked the Conflicts Receiver to assist with its efforts to recover the funds.

        But Zions Bank made a series of significant errors in its custodianship of the $1.6

 million, demonstrating that it has not taken all reasonable steps to comply with the Turnover

 Order. When Zions Bank originally filed its interpleader motion on March 13, 2019, it requested

 to “act as the custodian of the [] funds and continue to hold the funds pending this Court’s order

 as to entitlement thereto” and to “maintain the [] funds in their current status in an interest-

 bearing account until the Receiver’s and Trustee’s claims to the funds are fully adjudicated.”

 (ECF No. 141). Rather than interplead them into the court registry, Zions Bank specifically

 asked to keep possession of the funds. Moreover, Zions Bank chose not to freeze the funds in its

 internal suspense account but rather decided to transfer them back to the Trust account. Then

 Zions Bank negligently let the account freeze expire and allowed for more than six months to

 pass without realizing that most of the money had been withdrawn. Zions Bank also failed to

 check the Trust account before this court’s hearing on the Conflict Receiver’s Motion for

 Turnover on June 16, 2020.

        Although most of Zions Bank’s mistakes occurred before the court issued its Turnover



                                                   5
Case 2:18-cv-00892-TC-DBP Document 407 Filed 04/13/21 PageID.8607 Page 6 of 7




 Order, Zions Bank was well-aware that there were competing claims to the funds when it failed

 to securely maintain them. It was Zions Bank who requested and became the custodian of the

 funds, and it was Zions Bank’s own errors that led to the present situation.

        Several Circuits have adopted the rule that a contemnor cannot assert an impossibility or

 “present inability to comply” defense to civil contempt if the contemnor was responsible for the

 impossibility or inability to pay. See Elec. Workers Pension Tr. Fund of Loc. Union |58, IBEW

 v. Gary's Elec. Serv. Co., 340 F.3d 373, 383 (6th Cir. 2003); Chicago Truck Drivers v. Bhd. Lab.

 Leasing, 207 F.3d 500, 506 (8th Cir. 2000); Pesaplastic, C.A. v. Cincinnati Milacron Co., 799

 F.2d 1510, 1522 (11th Cir.1986). Though the Tenth Circuit has not expressly adopted this rule,

 the court is nonetheless persuaded that Zions Bank’s creation of its own impossibility illustrates

 that it did not make “all reasonable efforts” to comply with the Turnover Order. See In re

 Aramark, 725 F.Supp.2d at 1316 (citing Commodity Futures Trading Comm'n v. Wellington

 Precious Metals, Inc., 950 F.2d 1525, 1529 (11th Cir. 1992) (“Even if the efforts [the

 respondent] did make were substantial, diligent or in good faith, the fact that he did not make all

 reasonable efforts establishes that [respondent] did not sufficiently rebut the prima facie showing

 of contempt”) (internal quotations omitted).)

        Zions Bank tries to place all of the blame on Mr. Jacobson for withdrawing the funds

 without telling the bank or the court. But the court cannot hold Mr. Jacobson or the Trust in

 contempt in this action because, quite simply, there is no valid court order that applies to Mr.

 Jacobson or the Trust. The Turnover Order only ordered that Zions Bank transfer the $1.6

 million from the Trust account to the RRC account. In fact, the court stated that Mr. Jacobson

 would be considered a RRC investor and that he “may file a claim with the Receiver for the

 return of his investment, and will be entitled to recover a portion of that investment on the same



                                                  6
Case 2:18-cv-00892-TC-DBP Document 407 Filed 04/13/21 PageID.8608 Page 7 of 7




 terms and through the same procedure as all other RRC investors.” (Turnover Order at 14.)

                                         CONCLUSION

        For the reasons described, the Conflict Receiver’s motion for order to show cause why

 Zions Bank should not be held in civil contempt (ECF No. 379) is GRANTED. Zions Bank is in

 civil contempt. Zions Bank must transfer $1.6 million to the Receiver, plus attorney’s fees and

 costs. Attorney’s fees and costs will be awarded upon receipt of an affidavit from the Conflicts

 Receiver.

        Dated this 13th day of April, 2021.

                                                             BY THE COURT:



                                                             _______________________

                                                             JUDGE TENA CAMPBELL

                                                             U.S. District Court Judge




                                                 7
